DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a Non-Final Action in response to the communication filed on December 22, 2020.
Claims 1-2, 4-7, and 21-34 were previously pending.
Claims 1, 5-7, 23, 26-29, and 32-34 have been amended.
Claims 35-36 have been added.
Claims 1-2, 4-7, and 21-36 are currently pending.
Claims 1, 23, and 29 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.
 
Response to Amendments and Arguments
Applicant’s arguments with respect to the rejection of claims as being directed to a judicial exception without significantly more under 35 U.S.C. 101 have been fully considered but are not persuasive.  However, Examiner provides new grounds of rejection in view of the amendments.
Applicant has argued that the claims integrate any abstract idea into a practical application at Step 2A, Prong 2.1
Examiner respectfully disagrees.
Without anything more, “safety, quality, and/or productivity” all represent intangible characteristics that are determined or evaluated in the human mind.  Similarly, without anything more, the concept of implementing safety measures to prevent hazards at a construction site is itself an abstract method of organizing human activity.  The act of “adjusting a number of the one or more supervisors assigned to the at least one assigned personnel” describes the concept of managing a workforce and represents a particular type of mitigation action that is part of the overall abstract process of risk management.  Under its broadest reasonable interpretation, the functions of “identifying” and “determining” represent observation, evaluation, and/or judgment that is ordinarily carried out in the human mind.  For example, upon observing a weather forecast of “heavy snow,” a construction manager would ordinarily conduct a mental thought process to determine whether certain employees would be better qualified for the task in presence of the weather event, which includes a mental evaluation to determine whether adjusting the personnel, supervisors, equipment, etc. 
As discussed above, the recited limitation is no different than a human manger making a mental decision to adjust the human personnel assigned to a given task.  The recitation to “automatically” execute the function amounts to mere instructions to apply the mental step on a computer.  This is not analogous to automatically operating a sorting gate using a control signal in order to appropriately route animals as recited in Claim 3 of Example 46.  Furthermore, receiving inspection and incident information and activity information from a construction company for risk analysis is a managerial process.  This is neither analogous Example 46, which requires collecting animal-specific information using RF transponders equipped to each animal and RF readers mounted at the gate.  Considered as an ordered combination, the instant claims are directed to the abstract idea itself, and the argued limitations fail to add anything more than mere instructions to apply it on a computer.
These arguments are therefore considered unpersuasive.

Applicant’s arguments with respect to the rejection of claims as being unpatentable over prior art under 35 U.S.C. 103 have been fully considered but are moot as they do not apply to the current rejection.  Examiner provides new grounds of rejection in view of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, and 21-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, this claim recites the limitations, “determining whether adjusting a number of the one or more supervisors assigned to the at least one assigned personnel for performing the upcoming activity in presence of the particular condition would reduce the level of risk.”  
The specification suggests that “the CAS may recommend that other individuals, possibly with more experience and/or a history of fewer hazards when performing the tasks, be assigned to perform the task instead” (par. [0036]).  It further states that the how the mitigation actions are identified and there is no suggestion that the mitigation actions themselves are evaluated to determine a level of risk prior to being output.  That is, the disclosure supports the functionality to identify and output potential mitigation actions, but it does not contemplate determining whether the suggested actions would reduce a level of risk.  Referring to the claimed embodiment, the disclosure provides support for “identifying” and “outputting” a recommendation to adjust one or more supervisors, but it does not provide support for the function of “determining” whether adjusting the number of supervisors would reduce the level of risk.
The claim therefore fails to comply with the written description requirement.

Regarding Claims 2, 4-7, and 21-22, these claims inherit and fail to cure the deficiencies of Claim 1 and therefore fail to satisfy the written description requirement.

Regarding Claim 23, this claim recites the same deficient limitations as identified for Claim 1.
The claim therefore fails to comply with the written description requirement.

Claims 24-28, these claims inherit and fail to cure the deficiencies of Claim 23 and therefore fail to satisfy the written description requirement.

Regarding Claim 29, this claim recites the same deficient limitations as identified for Claim 1.
The claim therefore fails to comply with the written description requirement.

Regarding Claims 30-34, these claims inherit and fail to cure the deficiencies of Claim 23 and therefore fail to satisfy the written description requirement.

Regarding Claim 35, this claim further narrows the deficient limitations identified for Claim 1, and the instant limitations fail to satisfy the written description requirement for the same reasons as discussed above.  In particular, the disclosure does not contemplate “determining whether adjusting… would reduce the level of risk” as discussed above and therefore fails to support “determining whether adding… would reduce the level of risk” as recited in the instant claim.  

Regarding Claim 36, this claim further narrows the deficient limitations identified for Claim 1, and the instant limitations fail to satisfy the written description requirement for the same reasons as discussed above.  Additionally, the disclosure as a whole only generally suggests adjusting a number of supervisors as a potential mitigation action without sufficient details as to how particular adjustments to supervisors or any other personnel are implemented.  The disclosure does not provide any details regarding the selecting at least one supervisor…” as recited in the instant claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-7, and 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, this claim recites an abstract idea.  The claim recites the concept of risk management in a construction company, which is a method of organizing human activity and a mental process.  The abstract idea is described by the limitations:
a method, comprising:
receiving, from a construction company, inspection and incident information, wherein the inspection and incident information comprises, for each past activity performed in a plurality of past activities performed, the past activity, a past parties involved, and one or more past detected hazards;
receiving, from the construction company, information on an upcoming activity, wherein the information on the upcoming activity comprises a current activity to be performed and a current parties involved, wherein the current parties include one or more supervisors and at least one assigned personnel;
extrapolating… the inspection and incident information and the information on the upcoming activity to determine a list of potential hazards for the upcoming activity, wherein the list of potential hazards includes one or more hazards relating to a particular condition impacting safety of the at least one assigned personnel while performing the upcoming activity;
[…] identifying one or more mitigation actions for the upcoming activity by the construction company that will reduce a level of risk associated with the one or more hazards in the list of potential hazards, wherein identifying the one or more mitigation actions includes determining whether adjusting a number of the one or more supervisors assigned to the at least one assigned personnel for performing the upcoming activity in presence of the particular condition would reduce the level of risk; and
outputting a recommendation of the one or more mitigation actions to reduce the level of risk associated with the one or more hazards in the list of potential hazards.
The identified limitations describe a process of evaluating and mitigating risk, including collecting certain information regarding past and upcoming activities, evaluating the collected information to determine potential hazards and identify mitigation actions, and outputting a recommendation as a result of the evaluation.  These features as a whole describe the concept of risk management, which is a fundamental economic practice long prevalent in our system of commerce, similar to risk hedging in Bilski v. Kappos and risk mitigation in Alice Corp. v. CLS Bank Int’l.   i.e., “adjusting a number of the one or more supervisors assigned to the at least one assigned personnel with…”) describes the concept of organizing a human workforce in response to the risk evaluation, and is part of the overall abstract concept of managing and mitigating risk.  The limitations therefore describe a method of organizing human activity.
The identified limitations also describe certain mental processes under the abstract idea category.  The steps of receiving inspection and incident information, receiving information on an upcoming activity, and retrieving the inspection and incident information all represent steps for observing and evaluating intangible information.  For instance, such functions would ordinarily be performed by a human reviewing a set of project records.  The step of extrapolating to determine a list of potential hazards describes evaluating intangible information and forming judgment, which may be performed mentally and/or using pencil and paper to perform calculations.  The step of identifying one or more mitigation actions including determining whether adjusting the number of supervisors would reduce the risk describes the mental activity of making a decision.  Under their broadest reasonable interpretation, the functions of “identifying” and “determining” are ordinarily carried out in the human mind.  For example, upon detecting a hazardous condition such as heavy snow, a construction manager would ordinarily conduct a mental thought process to determine whether increasing personnel supervision would reduce a risk of accidents in the workplace.  The manager may then either store this decision mentally, or “output” the decision by means of a paper 
The claim therefore recites a judicial exception.
The claim does not include additional elements that integrate the abstract idea into a practical application.  The additional elements are described by the limitations:
storing the inspection and incident information from the construction company in an electronic database;
reading by an analytics engine the inspection and incident information from the electronic database for the plurality of past activities performed;
[extrapolating] by the analytics engine […]; and
automatically [executing…]
The steps of storing and retrieving the inspection and incident information in an electronic database amount to mere data-gathering, which is a form of insignificant extra-solution activity.2  These steps are only tangentially related to the human activity of collecting certain information from a company.  Considered as a whole, these features amount to nothing more than the use of a computer in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer after the fact to an abstract idea (e.g., a fundamental economic practice), and fail provide any benefits other than those inherent with applying the abstract idea on a generic computer.3
The analytics engine is recited at a high level of generality and amounts to mere invocation of software as a tool for performing certain mental evaluation tasks.  
Viewed as an ordered combination, the additional elements amount the mere use a generic computer in its ordinary capacity to perform certain data collection and processing tasks, and fail to impose meaningful limits on the abstract mental/commercial process of risk management.
The claim is therefore directed to a judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  As discussed above, the additional elements as a whole amount to nothing more than mere instructions to apply the abstract idea on a computer.  The same analysis applies here, as merely applying an abstract idea on a computer or generally linking an abstract idea to a particular technological environment is not enough to supply an inventive concept.4
As further discussed above, the extra-solution data gathering functions for storing and retrieving the inspection and incident information in an electronic database amount to the mere use of a general-purpose computer in its ordinary capacity.  Functionality to store and retrieve data in memory has been recognized by the courts as well-understood, routine, and conventional activity when claimed in a generic manner, as it is here.5

The claim is therefore directed to a judicial exception without significantly more.

Regarding Claim 2, this claim further narrows the content of information evaluated in the mental/commercial process and describes the abstract idea.

Regarding Claim 4, this claim further narrows the analytics engine to use machine learning.  Under its broadest reasonable interpretation, machine learning is a broad technical field that encompasses a wide array of mathematical and statistical algorithms intended for use by a computer.  The use of machine learning is recited at a high level of generality and amounts to nothing more than generally linking the abstract idea to a particular technical field.  This additional element fails to integrate the abstract idea into a practical application or describe significantly more than the abstract idea.

Regarding Claim 5, this claim further narrows the extrapolating to include determining a correlation, which represents a mathematical concept and is part of the abstract process of risk management.

Regarding Claims 6-7, these claims recite limitations directed to determining a level of risk associated with each hazard, which further narrows the mental/commercial processes of risk management and are part of the abstract idea.

Regarding Claim 21, this claim further narrows the content of information evaluated in the mental/commercial process and describes the abstract idea.

Regarding Claim 22, this claim further limits the process of Claim 1 to include collection and evaluation of past workers’ consumer data.  The claim merely narrows the content of information evaluated in the mental/commercial process recited in Claim 1, and is directed to an abstract idea without significantly more for the reasons discussed above.

Regarding Claim 23, this claim recites substantially the same limitations as recited in Claim 1 and is directed to a judicial exception without significantly more for the same reasons discussed above.
The recited apparatus comprising at least one processor and at least one storage medium having executable instructions represents nothing more than a general-purpose computer, and amounts to further instructions to “apply it.”  These additional elements fail to integrate the abstract idea into a practical application or describe significantly more than the abstract idea.

Regarding Claims 24-28, these claims recite substantially the same limitations as Claims 2 and 4-7, respectively, and are directed to a judicial exception without significantly more for the reasons discussed above.

Claim 29, this claim recites substantially the same limitations as recited in Claim 1 and is directed to a judicial exception without significantly more for the same reasons discussed above.
The recited non-transitory computer-readable storage medium having processor-executable instructions represents nothing more than a general-purpose computing device, and amounts to further instructions to “apply it.”  These additional elements fail to integrate the abstract idea into a practical application or describe significantly more than the abstract idea.

Regarding Claims 30-34, these claims recite substantially the same limitations as Claims 2 and 4-7, respectively, and are directed to a judicial exception without significantly more for the reasons discussed above.

Regarding Claims 35-36, these claims further narrow the abstract concept of identifying a mitigation action to include evaluating the addition of a supervisor and selecting at least one supervisor, which are business decisions and part of the overall method of organizing human activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 21-23, 26, 29, 32, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0089108 A1 (hereinafter “Angell”) in view of US 2003/0110067 A1 (hereinafter “Miller”).
Regarding Claim 1, Angell teaches:
a method, comprising:
receiving, from a construction company, inspection and incident information, wherein the inspection and incident information comprises, for each past activity performed in a plurality of past activities performed, the past activity, a past parties involved, and one or more past detected hazards (Angell, par. [0043], generating, collecting, and storing previous event data; par. [0060]-[0062], where a set of events is one or more events, conditions, or a combination of events and conditions that may occur in parallel or in series; par. [0027]-[0031], receiving sensor data identifying a set of previous events that cause or contribute to workplace accidents describing actions of workers while performing workplace tasks at a facility, including the task, equipment, i.e. “from a construction company”);
storing the inspection and incident information from the construction company in an electronic database (Angell, par. [0043] and [0100], storing previous event data; par. [0046]-[0047], maintaining a list of all people, sensors, equipment, tools and any other item of interest in the facility in a relational database);
receiving, from the construction company, information on an upcoming activity, wherein the information on the upcoming activity comprises a current activity to be performed and a current parties involved, wherein the current parties include […] at least one assigned personnel (Angell, par. [0027], [0030]-[0032], and [0043], receiving current event data to predict the occurrence of a future accident, wherein the current event data comprises “activity,” “parties,” and “detected hazards” as discussed above with respect to “collecting…”; par. [0047] and [0104], list of workers performing specific actions within a facility);
retrieving, by an analytics engine, the inspection and incident information from the electronic database for the plurality of past activities performed (Angell, par. [0043] and [0065]-[0066], retrieving, by an analysis server, the stored previous event data);
extrapolating, by the analytics engine, the inspection and incident information and the information on the upcoming activity to determine a list of potential hazards for the upcoming activity, wherein the list of potential hazards includes one or more hazards relating to a particular condition impacting safety of the at least one assigned personnel while performing the upcoming activity (Angell, par. [0065]-[0066], [0101], and [0118]-[0119], comparing, by the analysis server, the previous event data and the current event data to identify a set of events leading to a potential accident; par. [0072]-[0073], smart detection system to identify event patterns);
automatically identifying one or more mitigation actions for the upcoming activity by the construction company that will reduce a level of risk associated with the one or more hazards in the list of potential hazards, wherein identifying the one or more mitigation actions includes determining whether adjusting […] for performing the upcoming activity in presence of the particular condition would reduce the level of risk (Angell, par. [0066] and [0101]-[0103], generating, by the analysis server, a notification comprising the set of events that have been known to cause the workplace accident and any remedial actions that may prevent the workplace accident; par. [0060], [0065], and [0119], identifying the appropriate safeguards that will reduce the likelihood that the same or similar type of accident will occur in the future); and
outputting a recommendation of the one or more mitigation actions to reduce the level of risk associated with the one or more hazards in the list of potential hazards (Angell, par. [0101]-[0103], and [0119], sending, by the analysis server, the notification to workers, supervisors, or systems administrators, where notifications may take the form of text, graphics, video clips, or diagrams).
i.e. “assigned personnel,” and “supervisors” (par. [0119], notifying workers, supervisors, and system administrators).  However, in the context of the claim as a whole, the reference does not explicitly indicate that the “current parties” include both supervisors and assigned personnel.  Similarly, regarding the step of “identifying one or more mitigation actions…,” Angell teaches determining whether one or more mitigation actions would reduce the level of risk, as discussed above, but does not explicitly describe mitigation actions including “adjusting a number of supervisors assigned to the at least one assigned personnel.”  As a whole, the only difference between the claimed invention and Angell is that the prior art does not explicitly consider a number of assigned supervisors as a factor in identifying mitigation actions that would reduce a level of risk.
However, Miller discloses an accelerated process improvement framework whereby an organization proactively assesses performance, status, quality, and risk associated with a project in order to take corrective/mitigation actions in response to project risk triggers, wherein the corrective actions include reassignment of team members and increased or decreased supervision (par. [0045] and [0048]), i.e. “adjusting a number of the one or more supervisors assigned to the at least one assigned personnel.”  Therefore, Miller teaches determining a level of risk for an upcoming activity and determining whether adjusting a number of supervisors would reduce the level of risk.


Regarding Claim 5, Angell and Miller teach the method of Claim 1 as discussed above.
Angell further teaches:
wherein the extrapolating by the analytics engine further comprises determining a correlation between one or more past detected hazards and a past weather information, the past parties involved and/or the past activities performed (par. [0094], [0113], and [0122], correlating conditions and events in a unified prediction model).

Regarding Claim 21, Angell and Miller teach the method of Claim 1 as discussed above.
Angell further teaches:
wherein the past activity is performed using a standardized work activity coding system (par. [0045], tasks associated with object identification tags).

Regarding Claim 22, Angell and Miller teach the method of Claim 1 as discussed above, and further teach the instant limitations in the same way as applied for Claim 1.
The term “workers’ consumer data” is recited at a high level of generality and amounts to a nonfunctional data label.  The recited limitations do not add any new or separate structure or functionality, but merely assign the data analysis functions of the parent claim to operate on additional information.  As currently recited, the limitations describe the same invention of the parent claim and merely change the content of information being evaluated.  Since Angell teaches receiving and evaluating additional information associated with the workers throughout the risk evaluation (Angell, par. [0031] and [0107], facility information such as location and configuration), it teaches the ability to evaluate additional data types such as that recited, wherein the structure and functionalities are the same as applied with respect to Claim 1, because the mere 

Regarding Claim 23, Angell teaches:
An apparatus comprising:
at least one processor; and
at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method (Fig. 1-2).
Angell and Miller teach the remaining limitations in the same way as discussed for Claim 1.

Regarding Claim 26, Angell and Miller teach the apparatus of Claim 23 as discussed above, and further teach the limitations of Claim 26 in the same way as discussed for Claim 5.

Regarding Claim 29, Angell teaches:
A non-transitory computer-readable storage medium having encoded thereon executable instructions that, when executed by at least one processor, cause the at least one processor to carry out a method (Fig. 1-2).
Angell and Miller teach the remaining limitations in the same way as discussed for Claim 1.

Claim 32, Angell and Miller teach the medium of Claim 29 as discussed above.
Angell further teaches the limitations of Claim 32 in the same way as discussed for Claim 5.

Regarding Claim 35, Angell and Miller teach the method of Claim 1 as discussed above.
Miller further teaches “wherein determining whether adjusting… comprises determining whether adding at least one supervisor…” (par. [0045] and [0048], as discussed for Claim 1, increasing supervision in response to a risk trigger), where the combination would render the claim obvious for the same reasons as discussed above.

Regarding Claim 36, Angell and Miller teach the method of Claim 1 as discussed above.
Miller further teaches “wherein determining whether adjusting… comprises selecting at least one supervisor…” (par. [0045] and [0048], as discussed for Claim 1; par. [0138], selection of project team members based on project requirements), where the combination would render the claim obvious for the same reasons as discussed above.

Claims 2, 4, 24-25, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0089108 A1 (hereinafter “Angell”) in view of US 2003/0110067 A1 (hereinafter “Miller”), further in view of US 9,870,546 B1 (hereinafter “Reynolds”).
Regarding Claim 2, Angell and Miller teach the method of Claim 1 as discussed above, but do not explicitly teach wherein the inspection and incident information further comprises a past project schedule status and a past project cost status and/or the information on the upcoming activity further comprises a current project status and a current project cost.
However, Reynolds discloses a method for analyzing risks associated with construction project execution (col. 1 ln. 14-17), and teaches inspection and incident information comprising a past project schedule status and a past project cost status (col. 6 ln. 36-55 and col. 10 ln. 19-27, receiving, storing, and evaluating historical man-hour, duration, and cost data to determine potential inefficiencies).  These known features of Reynolds are applicable to the existing method of Angell because both references are directed to managing risks in a construction project.  Reynolds further describes the evaluation of these elements along with data such as weather, maintenance information, owner identity, and other detected events or conditions associated with historical projects (col. 7 ln. 1-25 and col. 10 ln. 13-17), which shows the ability to combine schedule and cost status information with the elements taught by Angell in order to calculate potential risks.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Angell and Miller to include those of Reynolds because doing so would have yielded predictable results and resulted in an improved process.  It would have been recognized that applying the 

Regarding Claim 4, Angell and Miller teach the method of Claim 1 as discussed above.
Angell further teaches generating a set of data models using any type of modeling method, such as statistical method, a data mining method, or a simulation model (par. [0069]) and further indicates that the system provides dynamically configurable models (par. [0114]), but does not explicitly teach wherein the analytics engine uses machine learning to determine the list of potential hazards for the upcoming activity.
However, Reynolds teaches using machine learning to determine a list of potential risks for an upcoming activity (col. 10 ln. 1-12 and col. 11 ln. 1-10, system learns from feedback associated with actual project execution).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to further incorporate these features of Reynolds into the combined method of Angell and Miller for the same reasons as discussed for Claim 2.

Claims 24-25, Angell and Miller teach the apparatus of Claim 23 as discussed above.
Angell, Miller, and Reynolds further teach the limitations of Claims 24-25 in the same way as discussed for Claims 2 and 4, respectively.

Regarding Claims 30-31, Angell and Miller teach the medium of Claim 29 as discussed above.
Angell, Miller, and Reynolds further teach the limitations of Claims 30-31 in the same way as discussed for Claims 2 and 4, respectively.

Claims 6-7, 27-28, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0089108 A1 (hereinafter “Angell”) in view of US 2003/0110067 A1 (hereinafter “Miller”), further in view of US 2012/0290104 A1 (hereinafter “Holt”).
Regarding Claim 6, Angell and Miller teach the method of Claim 1 as discussed above, but do not explicitly teach upon determining a level of risk associated with a current weather information for the upcoming activity is higher than a predetermined acceptable level of risk, rescheduling the upcoming activity to a date having a predicted weather information that reduces the level of risk for the upcoming activity to a level below the predetermined acceptable level of risk.
However, Holt discloses a method for calculating a risk and deriving a decision regarding operations of a plant (Abstract), and teaches determining a level of risk associated the current weather information is higher than a predetermined acceptable e.g. mitigation action, in response to determining the risk associated with forecasted weather is above the risk threshold).  These known features of Holt are applicable to the existing techniques of Angell because both references are directed to risk management in an operational environment.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to modify the combined teachings of Angell and Miller to include those of Holt because doing so would have yielded predictable results and resulted in an improved process.  It would have been recognized that applying the rescheduling technique of Holt to the risk evaluation and scheduling of Angell would yield predictable results because the level of ordinary skill demonstrated by the references applied shows the ability to combine such data processing features into similar methods.  One of ordinary skill would have recognized that the combination would result in an improved method that provides plant operational decisions based on static and dynamic conditions to improve equipment utilization and reduce downtime (Holt, par. [0002]-[0005]).

Regarding Claim 7, Angell and Miller teach the method of Claim 1 as discussed above, but do not explicitly teach wherein the recommendation of the one or more mitigation actions for the upcoming activity further comprises a level of risk associated with each hazard in the list of potential hazards, wherein the level of risk is a percentage of times the hazard occurred in the past when conditions were similar within a predetermined range to the information on the upcoming activity.
However, Holt teaches reporting a level of risk associated with each hazard, wherein the level of risk is a percentage of times the hazard occurred in the past when conditions where similar within a predetermined range to the information on the upcoming activity (par. [0044] and [0066], determining a statistical likelihood of failure associated with weather based on historical failure rates or unexpected maintenance events to determine a risk threshold; par. [0092]-[0093], displaying measurements used to derive the alerts, e.g. risk projections).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of invention to further incorporate these features of Holt into the combined method of Angell and Miller for the same reasons as discussed for Claim 6.

Regarding Claims 27-28, Angell and Miller teach the apparatus of Claim 23 as discussed above.
Angell, Miller, and Holt further teach the limitations of Claims 27-28 in the same way as discussed for Claims 6-7, respectively.

Regarding Claims 33-34, Angell and Miller teach the medium of Claim 29 as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHIJIT B SADANANDA whose telephone number is (571)270-1910.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY O'CONNOR can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.B.S/           Examiner, Art Unit 3624                                                                                                                                                                                             
/MEHMET YESILDAG/           Primary Examiner, Art Unit 3624                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks – pg. 13-17
        2 MPEP 2106.05(g)
        3 MPEP 2106.05(f)
        4 Id.
        5 MPEP 2106.05(d)(II) – “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”